17-10184-scc          Doc 1118        Filed 03/13/19 Entered 03/13/19 14:19:52             Main Document
                                                    Pg 1 of 5


    TOGUT, SEGAL & SEGAL LLP
    One Penn Plaza, Suite 3335
    New York, New York 10119
    (212) 594-5000
    Frank A. Oswald
    Brian F. Moore
    Lauren L. Peacock
    Edward D. Wu

    Counsel to the Debtors and Debtors in Possession

    UNITED STATES BANKRUPTCY COURT
    SOUTHERN DISTRICT OF NEW YORK
    --------------------------------- x
                                      :
    In re:                            : Chapter 11
                                      :
    TOISA LIMITED, et al.,            : Case No. 17-10184 (SCC)
                                      :
                                      :
                      Debtors .       : (Jointly Administered)
                                       1



                                      :
    --------------------------------- x

                          NOTICE OF AGENDA OF MATTERS
                SCHEDULED FOR HEARING ON MARCH 14, 2019 AT 11:00 A.M.

    Time and Date of Hearing:              March 14, 2019 at 11:00 a.m. (Prevailing Eastern Time)

    Location of Hearing:                   Judge Shelley C. Chapman, Courtroom 623,
                                           One Bowling Green, New York, NY 10007

    Copies of Filings:                     A copy of the filings can be viewed on the Court's website
                                           at www.ecf.nysb.uscourts.gov and at the website
                                           maintained by the Debtors' claims and noticing agent at
                                           www.kccllc.net/toisa




1
    The Debtors are as follows: Trade Prosperity, Inc.; Toisa Limited; United Courage, Inc.; Trade Vision,
    Inc.; United Journey, Inc.; United Kalavryta, Inc.; Trade Sky, Inc.; Trade Industrial Development
    Corporation; United Honor, Inc.; Trade Will, Inc.; United Leadership Inc.; United Seas, Inc.; United
    Dynamic, Inc.; United Emblem, Inc.; United Ideal Inc.; Trade Unity, Inc.; Trade Quest, Inc.; Trade Spirit,
    Inc.; Trade Resource, Inc.; United Ambassador, Inc.; Edgewater Offshore Shipping, Ltd.; United Banner,
    Inc.; Toisa Horizon, Inc.; and Trade and Transport Inc.
17-10184-scc    Doc 1118   Filed 03/13/19 Entered 03/13/19 14:19:52       Main Document
                                         Pg 2 of 5


 I.    STATUS REPORT:

       1.   Debtors’ Counsel to provide status report on Chapter 11 Cases.

 II.   CONTESTED MATTERS:

       2.   Third Amended Joint Plan of Liquidation for Toisa Limited and Certain of its
            Affiliates Pursuant to Chapter 11 of the Bankruptcy Code [Dkt. No. 1111].

               Related Documents:

                     a.    First Amended Joint Plan of Liquidation for Toisa Limited
                           and Certain of its Affiliates Pursuant to Chapter 11 of the
                           Bankruptcy Code [Dkt. No. 980].

                     b.    Disclosure Statement for the First Amended Joint Plan of
                           Liquidation for Toisa Limited and Certain of Affiliates
                           Pursuant to Chapter 11 of the Bankruptcy Code [Dkt. No.
                           981].

                     c.    Order Approving (I) the Disclosure Statement For the
                           Second Amended Joint Plan of Liquidation for Toisa Limited
                           and Certain of its Affiliates; (II) the Form and Manner of the
                           Disclosure Statement Hearing Notice; (III) Certain Key
                           Dates Relating to Confirmation of the Plan; (IV) Procedures
                           for Solicitation; (V) Forms of Ballots and Notices; (VI)
                           Procedures for Tabulation of Votes; and (VII) Procedures for
                           Notice of the Confirmation Hearing and Objections to
                           Confirmation of the Plan [Dkt. No. 1027].

                     d.    Solicitation Version of the Second Amended Joint Plan of
                           Liquidation for Toisa Limited and Certain of its Affiliates
                           Pursuant to Chapter 11 of the Bankruptcy Code [Dkt. No.
                           1028].

                     e.    Disclosure Statement for the Solicitation Version of the
                           Second Amended Joint Plan of Liquidation for Toisa Limited
                           and Certain of its Affiliates Pursuant to Chapter 11 of the
                           Bankruptcy Code [Dkt. No. 1029].

                     f.    Certifications of Publication of Notice of Hearing to
                           Consider Confirmation of, and Deadline for Objection to, the
                           Joint Plan of Liquidation for Toisa Limited and Certain of its
                           Affiliates Pursuant to Chapter 11 of the Bankruptcy Code
                           [Dkt. No. 1065].

                     g.    Plan Supplement in Connection with the Debtors’ Second
                           Amended Joint Plan of Liquidation for Toisa Limited and
                           Certain of its Affiliates Pursuant to Chapter 11 of the
                           Bankruptcy Code [Dkt. No. 1078].
                                            2
17-10184-scc   Doc 1118   Filed 03/13/19 Entered 03/13/19 14:19:52       Main Document
                                        Pg 3 of 5


                   h.     First Amended Solicitation Version of the Second Amended
                          Joint Plan of Liquidation for Toisa Limited and Certain of its
                          Affiliates Pursuant to Chapter 11 of the Bankruptcy Code
                          [Dkt. No. 1087].

                   i.     Notice of Filing of Blackline of First Amended Solicitation
                          Version of the Second Amended Joint Plan of Liquidation for
                          Toisa Limited and Certain of its Affiliates Pursuant to
                          Chapter 11 of the Bankruptcy Code [Dkt. No. 1088].

                   j.      Notice of Filing of Blackline of Third Amended Joint Plan of
                          Liquidation for Toisa Limited and Certain of its Affiliates
                          Pursuant to Chapter 11 of the Bankruptcy Code [Dkt. No.
                          1112].

                   k.     Notice of Filing of Exhibit 1 and 2 to the Third Amended
                          Joint Plan of Liquidation for Toisa Limited and Certain of its
                          Affiliates Pursuant to Chapter 11 of the Bankruptcy Code
                          [Dkt. No. 1113].

                   l.     Debtors’ Memorandum of Law in Support of Confirmation
                          of Third Amended Joint Plan of Liquidation for Toisa
                          Limited and Certain of its Affiliates Pursuant to Chapter 11
                          of the Bankruptcy Code [Dkt. No. 1114].

                   m.     Declaration of Jonathan Mitchell in Support of Confirmation
                          of Third Amended Joint Plan of Liquidation for Toisa
                          Limited and Certain of its Affiliates Pursuant to Chapter 11
                          of the Bankruptcy Code [Dkt. No. 1115].

                   n.     Declaration of Jamie O'Connell in Support of Confirmation
                          of Third Amended Joint Plan of Liquidation for Toisa
                          Limited and Certain of its Affiliates Pursuant to Chapter 11
                          of the Bankruptcy Code [Dkt. No. 1116]

                   o.     Certification of P. Joseph Morrow IV with Respect to the
                          Tabulation of Votes on the Second Amended Joint Plan of
                          Liquidation for Toisa Limited and Certain of its Affiliates
                          Pursuant to Chapter 11 of the Bankruptcy Code [Dkt. No.
                          1117].

                   p.     Supplemental Notice of Filing of Plan Supplement in
                          Connection with the Debtors’ Third Amended Joint Plan of
                          Liquidation for Toisa Limited and Certain of its Affiliates
                          Pursuant to Chapter 11 of the Bankruptcy Code [Dkt. No.
                          TBD].




                                          3
17-10184-scc    Doc 1118      Filed 03/13/19 Entered 03/13/19 14:19:52      Main Document
                                            Pg 4 of 5


                         q.   Notice of Filing of Proposed Findings of Fact, Conclusions of
                              Law, and Order Confirming Third Amended Joint Plan of
                              Liquidation for Toisa Limited and Certain of its Affiliates
                              Pursuant to Chapter 11 of the Bankruptcy Code [Dkt. No.
                              TBD].

               Responses/Replies Filed:

                         a.   Objection of the United States Trustee to the Solicitation
                              Version of the Second Amended Joint Plan of Liquidation for
                              Toisa Limited and Certain of its Affiliates Pursuant to
                              Chapter 11 of the Bankruptcy Code dated March 19, 2019
                              [Dkt. No. 1093].

               Objection Deadline:         March 14, 2019 at 11:00 a.m.

               Status:        This matter is going forward.

 III.   RESOLVED MATTERS:

        3. Motion of Ioannis N. Pelagidis Pursuant to Section 362 of The Bankruptcy
           Code, for an Order Modifying Automatic Stay to Allow Personal Injury
           Action to be Commenced and Proceed To Judgment [Dkt. No. 260].

               Objection Deadline:         November 22, 2017 at 4:00 p.m.

               Responses/Replies Filed:

                         a.   Debtors’ Objection to the Motion of Ioannis N. Pelagidis
                              Pursuant to Section 362 of The Bankruptcy Code, for an
                              Order Modifying Automatic Stay to Allow Personal Injury
                              Action to be Commenced and Proceed To Judgment
                              [Dkt. No. 382].




                               “Concluded on following page”




                                              4
17-10184-scc    Doc 1118      Filed 03/13/19 Entered 03/13/19 14:19:52          Main Document
                                            Pg 5 of 5


 Related Documents:

                         a.   Notice of Adjournment of Motion of Ioannis N. Pelagidis
                              Pursuant to Section 362 of The Bankruptcy Code, for an
                              Order Modifying Automatic Stay to Allow Personal Injury
                              Action to be Commenced and Proceed To Judgment
                              [Dkt. No. 1024].

               Status:        This matter has been settled subject to the parties stipulation
                              being finalized and approved by the Court.

 Dated: New York, New York
        March 13, 2019

                                            TOISA LIMITED, et al.,
                                            Debtors and Debtors in Possession
                                            By Their Counsel
                                            TOGUT, SEGAL & SEGAL LLP,
                                            By:

                                            /s/Frank A. Oswald
                                            FRANK A. OSWALD
                                            BRIAN F. MOORE
                                            LAUREN L. PEACOCK
                                            EDWARD D. WU
                                            One Penn Plaza, Suite 3335
                                            New York, New York 10119
                                            (212) 594-5000




                                               5
